IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 281A19

                                   Filed 5 June 2020

 IN THE MATTER OF: I.N.C. and E.R.C.



      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from order entered on 8 April

2019 by Judge Monica M. Bousman in District Court, Wake County. This matter was

calendared for argument in the Supreme Court on 4 May 2020 but determined on the

record and briefs without oral argument pursuant to Rule 30(f) of the North Carolina

Rules of Appellate Procedure.


      Mary Boyce Wells, for petitioner-appellee Wake County Human Services.

      N.C. Administrative Office of the Courts Guardian Ad Litem Division, by
      Michelle FormyDuval Lynch, Staff Attorney, for appellee guardian ad litem.

      Mary McCullers Reece for respondent-appellant father.

      Sean P. Vitrano for respondent-appellant mother.


      ERVIN, Justice.


      Respondent-father Stephen C. and respondent-mother Ashley C. appeal from

an order terminating their parental rights in their minor children I.N.C. and E.R.C.1

After careful consideration of the record in light of the applicable legal principles, we



      1  The minor children will be referred to throughout the remainder of this opinion as
“Ivan” and “Edward,” which are pseudonyms used to protect the children’s identities and for
ease of reading.
                               IN RE I.N.C. AND E.R.C.

                                   Opinion of the Court



hold that the trial court did not abuse its discretion by determining that termination

of the parents’ parental rights would be in the children’s best interests and, for that

reason, affirm the trial court’s termination order.

      On 9 January 2014, Wake County Human Services filed a juvenile petition

alleging that Ivan and Edward were abused and neglected juveniles and obtained the

entry of an order authorizing WCHS to take the children into non-secure custody. In

its petition, WCHS alleged that respondent-father had substance abuse problems,

that respondent-mother had inappropriately disciplined the children and had

violently shaken another child, and that the parents had a history of domestic

violence that included a recent incident in which respondent-mother had attempted

to run over respondent-father with a car in which the children were passengers.

      On 11 February 2014, the trial court entered a consent adjudication and

disposition order. In determining that Ivan and Edward were neglected juveniles,

the trial court concluded that the children had not received proper care and

supervision from the parents and that they lived in an environment that was

injurious to their welfare. In light of this determination, the trial court ordered that

the children remain in WCHS custody and directed WCHS to make reasonable efforts

to eliminate the need for the children’s placement outside of the family home. In

addition, the trial court ordered respondent-mother to (1) visit with the children in

accordance with a written visitation plan; (2) maintain adequate housing; (3) obtain

and maintain suitable employment; (4) undergo a psychological evaluation that


                                           -2-
                               IN RE I.N.C. AND E.R.C.

                                  Opinion of the Court



addressed her need for domestic violence and substance abuse treatment and comply

with any treatment recommendations; (5) complete a parenting class and

demonstrate the skills that she had learned during that class; and (6) maintain

regular contact with WCHS. Similarly, the trial court ordered respondent-father to

(1) visit with the children in accordance with a written visitation plan; (2) maintain

adequate housing; (3) obtain and maintain suitable employment; (4) complete a

substance abuse treatment program, follow any treatment recommendations that

were made for him during that program, refrain from using illegal or impairing

substances, and submit to random drug screens in order to permit a determination

concerning whether he was using such substances; (5) complete a mental health

assessment and comply with any treatment recommendations; (6) complete a

domestic violence assessment and comply with any treatment recommendations; (7)

complete a parenting class and demonstrate the skills that he had learned during

that class; and (8) maintain regular contact with WCHS.

      On 17 November 2014, the trial court entered an order providing that WCHS

should cease efforts to reunify respondent-father with the children on the grounds

that he had declined to participate in the services to which he had been referred by

WCHS and that he had failed to demonstrate compliance with any aspect of his court-

ordered case plan. On the other hand, the trial court directed WCHS to continue to

make reasonable efforts to reunify the children with respondent-mother. On 29 May

2015, the trial court entered an order establishing a primary permanent plan of


                                          -3-
                               IN RE I.N.C. AND E.R.C.

                                  Opinion of the Court



reunifying the children with respondent-mother. After respondent-father began to

make efforts to comply with his case plan, the trial court entered an order on 30

November 2015 providing that WCHS should resume efforts to reunify the children

with respondent-father as well and changing the permanent plan for the children to

a primary plan of reunification with either parent and a secondary plan of adoption.

On 17 May 2016, the trial court entered an order finding that the parents were

making only limited progress toward complying with the provisions of their case

plans, finding that it would be in Ivan and Edward’s best interests to suspend their

visitation with the parents in order to allow them to focus upon the therapy that they

were being provided, and changing the permanent plan for the children to a primary

plan of adoption and a secondary plan of reunification with either parent.

      On 12 December 2016, WCHS filed a petition seeking to have the parents’

parental rights in Ivan and Edward terminated on the grounds of neglect and failure

to make reasonable progress toward correcting the conditions that had led to the

children’s removal from the family home. See N.C.G.S. § 7B-1111(a)(1)–(2) (2019).

After an eight-day hearing held during 2017, the trial court entered an order

dismissing the termination petition on 5 February 2018. After finding that neither

parent could demonstrate appropriate parenting skills and that both of the grounds

for termination alleged in the termination petition existed, the trial court determined

that there was not a strong probability that the children would be adopted and

expressed the hope that, “with continued services,” “adoption will become more likely


                                          -4-
                                 IN RE I.N.C. AND E.R.C.

                                    Opinion of the Court



in the future if the parents are not able to soon provide permanent care for the

children.” As a result, the trial court concluded that termination of the parents’

parental rights in Ivan and Edward would not be in the children’s best interests. In

addition, the trial court required the parents to have weekly supervised visits with

Ivan and Edward and ordered the parents to participate in the children’s therapy as

recommended by the children’s therapists.

      Shortly after the dismissal of the initial termination petition, the parents were

involved in an incident of domestic violence that resulted in the summoning of law

enforcement officers to their residence. Respondent-mother claimed that respondent-

father had choked her and thrown her into a couch, while respondent-father claimed

that respondent-mother had choked him, scratched him, and hit him on the head with

a coffee cup. In the aftermath of this incident, respondent-father obtained the entry

of a domestic violence protective order against respondent-mother. On 8 March 2018,

WCHS filed a motion seeking to have the nature and extent of the parents’ visitation

with the children reviewed. On 12 April 2018, the trial court entered an order

suspending the parents’ visitation with the children based upon determinations that

the parents had continued to engage in inappropriate behavior in the presence of the

children, that the behavior of the children had deteriorated since visitation with the

parents had been resumed, and that Ivan’s therapist believed that the children’s

significant and ongoing behavioral problems could be attributed to the long-term

uncertainties that they faced.


                                            -5-
                               IN RE I.N.C. AND E.R.C.

                                   Opinion of the Court



      On 8 June 2018, the trial court entered a permanency planning order providing

that the primary permanent plan for the children continued to be adoption and that

the secondary plan for the children would be reunification with either parent. In

addition, the trial court ordered the parents to comply with the provisions of their

case plans and ordered WCHS to take the steps necessary to obtain a permanent

placement for the children.

      On 14 June 2018, WCHS filed a second termination petition in which it alleged

that the parents’ parental rights in Ivan and Edward were subject to termination on

the grounds of neglect, failure to make reasonable progress toward correcting the

conditions that had led to the children’s removal from the family home, and willful

failure to pay a reasonable portion of the cost of the care that the children had

received while in WCHS custody. See N.C.G.S. § 7B-1111(a)(1)–(3) (2019). After a

hearing held on 13 February 2019, the trial court entered an order terminating the

parents’ parental rights in Ivan and Edward on 8 April 2019. In its termination order,

the trial court concluded that the parents’ parental rights in the children were subject

to termination for neglect and failure to make reasonable progress and that WCHS

had failed to show that the parents had willfully failed to pay a reasonable portion of

the cost of the children’s care.    In addition, the trial court concluded that the

termination of the parents’ parental rights would be in the children’s best interests.

Respondent-father and respondent-mother both noted appeals to this Court from the

trial court’s termination order.


                                           -6-
                                IN RE I.N.C. AND E.R.C.

                                   Opinion of the Court



      The termination of a parent’s parental rights in a juvenile is a two-stage

process which involves both an adjudicatory and a dispositional determination. See

N.C.G.S. §§ 7B-1109, -1110 (2019). “At the adjudicatory stage, the petitioner bears

the burden of proving by ‘clear, cogent, and convincing evidence’ the existence of one

or more grounds for termination under section 7B-1111(a) of the General Statutes.”

In re A.U.D., 373 N.C. 3, 5–6, 832 S.E.2d 698, 700 (2019) (quoting N.C.G.S. § 7B-

1109(f) (2017)). “If a trial court finds one or more grounds to terminate parental

rights under N.C.G.S. § 7B-1111(a), it then proceeds to the dispositional stage,” id. at

6, 832 S.E.2d at 700, at which it “determine[s] whether terminating the parent’s

rights is in the juvenile’s best interest.” N.C.G.S. § 7B-1110(a). As a result of the fact

that neither respondent-father nor respondent-mother has challenged the lawfulness

of the trial court’s adjudicatory decision, the only issues that we are required to

consider in this case arise from the trial court’s dispositional determination.

      In determining whether the termination of a parent’s parental rights in a child

would be in that child’s best interests,

             [t]he court may consider any evidence, including hearsay
             evidence as defined in [N.C.]G.S. [§]8C-1, Rule 801, that
             the court finds to be relevant, reliable, and necessary to
             determine the best interests of the juvenile. In each case,
             the court shall consider the following criteria and make
             written findings regarding the following that are relevant:

                  (1) The age of the juvenile.

                  (2) The likelihood of adoption of the juvenile.



                                           -7-
                                IN RE I.N.C. AND E.R.C.

                                    Opinion of the Court



                   (3) Whether the termination of parental rights will aid
                       in the accomplishment of the permanent plan for
                       the juvenile.

                   (4) The bond between the juvenile and the parent.

                   (5) The quality of the relationship between the juvenile
                       and the proposed adoptive parent, guardian,
                       custodian, or other permanent placement.

                   (6) Any relevant consideration.

Id. A trial court’s determination concerning whether termination of parental rights

would be in a juvenile’s best interests “is reviewed solely for abuse of discretion.” In

re A.U.D., 373 N.C. at 6, 832 S.E.2d at 700 (citing In re D.L.W., 368 N.C. 835, 842,

788 S.E.2d 162, 167 (2016)). “[A]buse of discretion results where the court’s ruling is

manifestly unsupported by reason or is so arbitrary that it could not have been the

result of a reasoned decision.” Id. at 6–7, 832 S.E.2d at 700–01 (quoting In re T.L.H.,

368 N.C. 101, 107, 772 S.E.2d 451, 455 (2015)).

      In concluding that the termination of the parents’ parental rights in Ivan and

Edward would be in the children’s best interests, the trial court found:

             42.     The children and the parents have a bond, but that
                     bond is not healthy. The children miss their parents,
                     but they are now optimistic about finding
                     permanent homes with other appropriate families
                     and moving forward. The children no longer look to
                     either parent to provide basic care, meet their needs,
                     or keep them safe. The parents are more like
                     playmates than parents who can appropriately love,
                     discipline, and accept each child’s mental health
                     need[s] and ensure that those issues are treated
                     appropriately.


                                            -8-
                 IN RE I.N.C. AND E.R.C.

                    Opinion of the Court



43.   [Edward], age 10 and [Ivan], age 9, have been in
      WCHS custody since 2014 and need permanence.
      The ongoing uncertainty about their placements and
      false hopes of returning home only exacerbates the
      children’s behaviors.

44.   [Edward] was hospitalized at Holly Hill Hospital in
      Raleigh, NC in November-December 2018 following
      an emotional outburst and threats of self-harm. He
      was discharged to another foster home and was soon
      thereafter hospitalized again in early February
      [2019]. He is currently a patient at Strategic PRTF
      in Leland, NC where he receives ongoing therapy
      and treatment. [Edward] will likely not return to
      the same placement as his brother.

45.   [Ivan] has made considerable progress and his
      behaviors have improved. He remains in the same
      licensed therapeutic foster home and has adapted
      well to the separation from [Edward].

46.   The Children’s Home Society has initiated child-
      specific recruitment for both boys. The adoption
      worker, Wendy Tarlton, has met with both children
      and began an extensive search for preadoptive
      homes that would be capable of addressing the needs
      of each child, even if the boys have to be adopted
      separately. The likelihood of finding a preadoptive
      home would increase significantly if the boys were
      free for adoption and legal risk was removed.

47.   Both children are capable of forming positive,
      permanent bonds with new caregivers and both
      want to find safe, permanent homes. Each child has
      accepted that reunification with either parent is not
      possible because of the parent’s behaviors which
      they have witnessed both [prior to] removal from the
      parent’s custody and on multiple occasions since
      removal.

48.   The Court finds that there is a likelihood of adoption
      as long as the children continue to receive

                            -9-
                               IN RE I.N.C. AND E.R.C.

                                   Opinion of the Court



                    appropriate services and that termination of
                    parental rights would aid in the accomplishment of
                    the permanent plan of adoption. The children have
                    been in the custody of Wake County Human Services
                    for more than five years and should have the
                    opportunity to achieve permanence that can only be
                    possible with the termination of the parental rights
                    of each parent.

             49.    The parents do not appear to fully understand the
                    boys’ behaviors and the necessity for comprehensive
                    ongoing treatment. The parents deny that the
                    children    need      medication      despite    the
                    recommendations of all treatment providers and
                    downplay each child’s diagnosed conditions. Neither
                    parent accepts any responsibility for the children’s
                    mental health needs even though the children
                    express vivid memories of domestic violence and
                    inappropriate discipline while in the care of either
                    parent.

      According to the parents, the trial court’s dispositional findings fail to support

its determination that termination of their parental rights in Ivan and Edward would

be in the children’s best interests. More specifically, the parents argue that the trial

court’s finding that there is a likelihood that Ivan and Edward would be adopted lacks

sufficient evidentiary support given the children’s history of behavioral problems. On

the contrary, respondent-mother asserts that the record evidence showed nothing

more than a speculative possibility that the children would be adopted, while

respondent-father asserts that the record evidence failed to demonstrate any

significant likelihood that adoption would occur.         We do not find the parents’

arguments to be persuasive.



                                          -10-
                               IN RE I.N.C. AND E.R.C.

                                  Opinion of the Court



      As we read the record, the trial court’s finding concerning the likelihood that

the children would be adopted is supported by testimony provided by the guardian

ad litem, the social worker, and the adoption specialist. The adoption specialist

testified that her efforts to place Ivan and Edward in an adoptive home were currently

limited and that the termination of the parents’ parental rights in the children was a

necessary prerequisite to the making of more specific efforts to find adoptive homes

for the children, such as posting photos and videos of them on line, setting up

meetings and “matching events” with potential adoptive parents, and reviewing the

qualifications of potential adoptive parents to determine if they would be able to meet

the needs of the children.    After acknowledging that it is more difficult to find

adoptive homes for “older children,” the adoption specialist testified that locating

adoptive families for Ivan and Edward was just a matter of finding “the right fit” for

them and asserted that the termination of the parents’ parental rights in the children

would increase the children’s chances for adoption “a great deal.” In addition, the

social worker testified that both Ivan and Edward wanted a home that they could call

their own and that, even though both children had certain behavioral issues, they

were adoptable. Similarly, a social worker expressed the opinion that the children

had lost confidence that they would be able to return to their parents’ care and would

“like to move on.” Finally, the guardian ad litem testified that the children were able

to form the bonds with other people necessary to facilitate adoption and that they

were adoptable. As a result, we hold that the trial court’s finding relating to the


                                         -11-
                                IN RE I.N.C. AND E.R.C.

                                   Opinion of the Court



likelihood that Ivan and Edward would be adopted has the requisite evidentiary

support and is binding for purposes of appellate review in spite of the fact that no

witness attempted to quantify the likelihood that the children would be adopted with

mathematical precision. See Pulliam v. Smith, 348 N.C. 616, 625, 501 S.E.2d 898,

903 (1998) (noting that, in cases in which the trial court sits as the trier of fact, its

“findings of fact have the force and effect of a verdict by a jury and are conclusive on

appeal if there is evidence to support them, even though the evidence might sustain

findings to the contrary” (quoting Williams v. Pilot Life Ins. Co., 288 N.C. 338, 342,

218 S.E.2d 368, 371 (1975))); In re Montgomery, 311 N.C. 101, 110–11, 316 S.E.2d

246, 252–53 (1984) (stating that “our appellate courts are bound by the trial courts’

findings of fact where there is some evidence to support those findings, even though

the evidence might sustain findings to the contrary” (citing Williams, 288 N.C. at 342,

218 S.E.2d at 371)).

      In addition, respondent-mother contends that the trial court’s findings of fact

relating to the nature and extent of her bond with the children lack support in the

record evidence. After conceding that the findings that the trial court did make with

respect to this subject rested upon testimony provided by the social worker,

respondent-mother claims that other evidence shows that the trial court’s

determination with respect to the bonding issue was incorrect. In view of the fact

that the trial court’s findings relating to the nature and extent of respondent-mother’s

bond with the children are supported by the social worker’s testimony, they are, for


                                          -12-
                                IN RE I.N.C. AND E.R.C.

                                   Opinion of the Court



the reasons stated above, binding upon this Court for purposes of appellate review

regardless of the fact that the record contains evidence that might be sufficient to

support a contrary determination. Id.

      In addition to their challenges to certain of the trial court’s findings of fact, the

parents assert that the trial court erred by finding that a number of the statutory

criteria set out in N.C.G.S. § 7B-1110(a) weighed in favor of, rather than against, the

termination of their parental rights in Ivan and Edward. After conceding that the

trial court accurately identified the children’s ages, the parents argue that the trial

court should have found that the children’s ages weighed against a determination

that the termination of their parental rights would be in the children’s best interests

given that older children are typically more difficult to place in adoptive homes than

younger children and given that, after reaching the age of twelve, children have to

consent to any proposed adoption. In addition, respondent-father argues that, in light

of his bond with the children, the trial court erroneously failed to consider the

“inherent value of an affectionate relationship with a parent” and “the uncertainty

inherent in severing the parental relationship without having an identified adoptive

placement.” The parents also point to the fact that the trial court did not make any

findings of fact regarding the bond between the children and any proposed adoptive

parent or other permanent placement given that no such potential permanent

placement existed at the time of the termination hearing. According to the parents,

these “bonding” factors weigh against or, at least, do not support, the termination of


                                          -13-
                                IN RE I.N.C. AND E.R.C.

                                   Opinion of the Court



their parental rights in Ivan and Edward in light of the fact that moving the children

into potential adoptive homes would disrupt the bonds that the children have with

their current foster parents.

      The ultimate problem with this aspect of the parents’ challenge to the trial

court’s termination order is that the responsibility for weighing the relevant statutory

criteria delineated in N.C.G.S. § 7B-1110(a) lies with the trial court, which “is

permitted to give greater weight to other factors,” rather than with this Court. In re

Z.L.W., 372 N.C. 432, 437, 831 S.E.2d 62, 66 (2019). To the extent that the parents

are asking this Court to reweigh the evidence contained in the record developed at

the termination hearing and to substitute our preferred weighing of the relevant

statutory criteria for that of the trial court, such an approach would be inconsistent

with the applicable standard of review, which focuses upon whether the trial court’s

dispositional decision constitutes an abuse of discretion rather than upon the manner

in which the reviewing court would weigh the evidence were it the finder of fact. See,

e.g., Little v. Penn Ventilator Co., 317 N.C. 206, 218, 345 S.E.2d 204, 212 (1986)

(stating that, in cases subject to review using an abuse of discretion standard, “the

purpose of the reviewing court is not to substitute its judgment in place of the decision

maker,” with the reviewing court being limited to “insur[ing] that the decision could,

in light of the factual context in which it is made, be the product of reason”). As a

result, we decline to accept any invitation to reweigh the evidence and make an

independent dispositional decision on appeal that the parents may be extending.


                                          -14-
                               IN RE I.N.C. AND E.R.C.

                                  Opinion of the Court



      In arguing that the trial court’s dispositional decision constituted an abuse of

discretion, the parents place their principal reliance upon the Court of Appeals’

decision in In re J.A.O., 166 N.C. App. 222, 601 S.E.2d 226 (2004). The juvenile in In

re J.A.O. had “a history of being verbally and physically aggressive and threatening”

and had “been diagnosed with bipolar disorder, attention deficit hyperactivity

disorder, pervasive developmental disorder, borderline intellectual functioning, non-

insulin dependent diabetes mellitus, and hypertension.” Id. at 228, 601 S.E.2d at

230. In addition, the juvenile in J.A.O. had “been placed in foster care since the age

of eighteen months and ha[d] been shuffled through nineteen treatment centers over

the last fourteen years.” Id. at 227, 601 S.E.2d at 230. On the other hand, the

juvenile’s mother “had made reasonable progress to correct the conditions that led to

the petition to terminate her parental rights.” Id. at 224, 601 S.E.2d at 228. At the

termination hearing, the guardian ad litem advised the trial court that the juvenile

was unlikely to be adopted and that termination of parental rights would not be in

the juvenile’s best interests because it would “cut him off from any family that he

might have.” Id. at 227, 601 S.E.2d at 230. In spite of the fact that the trial court

found that there was only a “small ‘possibility’ ” that the juvenile would be adopted,

it, nevertheless, concluded that termination would be in the juvenile’s best interests.

Id. at 228, 601 S.E.2d at 230. On appeal, however, the Court of Appeals held that the

trial court had abused its discretion by determining that termination would be in the

juvenile’s best interests on the grounds that “the remote chance of adoption in this


                                         -15-
                                IN RE I.N.C. AND E.R.C.

                                   Opinion of the Court



case [did not] justif[y] the momentous step of terminating [the mother’s] parental

rights.” Id.

      The facts set out in the record before us in this case are easily distinguishable

from those at issue in In re J.A.O. Ivan and Edward were nine and ten years old,

respectively, at the time that the trial court’s order was entered and are currently ten

and eleven years old. On the other hand, the juvenile at issue in In re J.A.O. was

fourteen years old at the time of the termination hearing and was sixteen years old

at the time of the Court of Appeals’ decision. Id. at 227 n.3, 601 S.E.2d at 229 n.3.

Although Ivan and Edward both have mental health difficulties, their psychological

and behavioral problems do not appear to be as severe as those from which the

juvenile in In re J.A.O. suffered. Id. at 226–27, 601 S.E.2d at 229–30. In addition,

while the guardian ad litem testified that Ivan and Edward were adoptable and that

it would be in their best interests to terminate the parents’ parental rights, the

guardian ad litem in In re J.A.O. opposed termination. Id. Finally, while the evidence

before the trial court in In re J.A.O. showed that the juvenile’s mother had made

reasonable progress toward correcting the conditions that led to the juvenile’s

removal from her care, id. at 224, 601 S.E.2d at 228, the same cannot be said for the

parents of the children in this case. More specifically, the trial court found that, five

years after the removal of the children from the family home, the parents still failed

to fully understand their children’s behaviors or the necessity for the children to

receive comprehensive ongoing treatment and had not accepted any responsibility for


                                          -16-
                                 IN RE I.N.C. AND E.R.C.

                                    Opinion of the Court



meeting the children’s mental health needs. As a result, we are not persuaded that

this case bears any significant resemblance to In re J.A.O.

       A careful review of the trial court’s dispositional findings shows that the trial

court considered all of the relevant statutory criteria set out in N.C.G.S. § 7B-1110(a)

and made a reasoned determination that termination of the parents’ parental rights

in the children would be in the children’s best interests, with this decision resting

primarily upon the parents’ failure to make progress in addressing their ability to

deal with the children’s needs, the children’s relative youth, the likelihood that the

children would be adopted, and the children’s need for permanence after more than

five years in WCHS custody. See In re Montgomery, 311 N.C. at 109, 316 S.E.2d at

251 (emphasizing that “the fundamental principle underlying North Carolina’s

approach to controversies involving child neglect and custody [is] that the best

interest of the child is the polar star”). The trial court’s dispositional decision appears

to us to rest upon a proper consideration of the appropriate criteria, a reasonable view

of the record evidence, and a reasoned analysis of the children’s best interests. As a

result, since the trial court did not abuse its discretion in determining that the best

interests of Ivan and Edward would be served by terminating the parents’ parental

rights, we affirm the trial court’s termination order.

       AFFIRMED.




                                           -17-